Citation Nr: 1501853	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO. 12-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2014 the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In March 2012 the Veteran was afforded a VA examination to determine the nature and etiology of his hearing loss disability.  The examiner diagnosed bilateral hearing loss but ultimately concluded that the Veteran's current hearing loss is not related to service.  In support of her opinion, the examiner stated that the Veteran did not experience any significant shifts in hearing acuity during service and his hearing was normal at separation.  

The Board finds this opinion to be inadequate.  The United States Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  As the examiner did not consider the possibility of delayed onset hearing loss, the opinion is inadequate.  Therefore, remand is necessary to obtain a new opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from July 2001 to the present.  All attempts to obtain these records should be documented.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss.   The claims file must be made available to the examiner in conjunction with the examination.  After a review of the claims file, including the May 2014 hearing transcript, the examiner is asked to provide the following opinion:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability was caused by or is otherwise related to his in-service noise exposure.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A full and complete rationale must accompany the opinion provided.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




